DETAILED ACTION

				Reasons for Allowance
1. 	The following is an examiner's statement of reasons for allowance:
Claims 21 - 41 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as a first hole injection layer between the first electrode and the emission layer, wherein the first hole injection layer includes an inorganic dipole material and an organic material, and wherein the charge generation layer includes the inorganic dipole material, and wherein the inorganic dipole material in the charge generation layer and the inorganic dipole material in the first hole injection layer are same as recited in claim 21, each of the first light emitting diode, the second light emitting diode, and the third light emitting diode includes a first electrode, a second electrode overlapping the first electrode, an emission layer between the first electrode and the second electrode, and a hole injection layer between the first electrode and the emission layer, wherein: the first light emitting diode includes a first hole injection layer between the first electrode and the second electrode, and
the first hole injection layer includes an inorganic dipole material and an organic material as recited in claim 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826